DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 22 April 2022. In view of this communication, claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 1-3 of the Remarks, filed 22 April 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited below under 35 USC §103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al. (US 2002/0034620 A1), hereinafter referred to as Takezawa et al. in view of Kazuyoshi et al. (WO 2005/002002 A1), hereinafter referred to as Kazuyoshi et al. 
Regarding claim 1, Takezawa et al. teaches an electronic device (Fig. 1), comprising: a substrate (1) having a surface on which a plurality of pads (2) are disposed, wherein one of the plurality of pads (2) includes a contact surface; and an insulator (3) disposed on the substrate (1) and between two adjacent pads (2) of the plurality of pads, wherein the insulator (3) is not disposed on the contact surface.  (Takezawa Fig. 1, paragraph 76: the periphery of the electrodes 2 on substrate 1 is covered with the electrical insulating layer 3)
Takezawa et al. does not teach that the circuit structure and substrate are flexible. Kazuyoshi et al. does teach that the circuit structure and substrate are flexible (Kazuyoshi et al. paragraph 126: the circuit board may be a flexible polyimide)
It would have been obvious to one of ordinary skill in the art to form the substrate of Takezawa et al. from a flexible polyimide as taught by Kazuyoshi et al. because one of ordinary skill in the art would have known that polyimide substrates are well known for their flexibility, desirable in printed circuit board design. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polyimide for the flexible substrate and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Takezawa et al. teaches the electronic device of claim 1, wherein the insulator (3) includes an insulating layer (3) disposed between the two adjacent pads of the plurality of pads. (Takezawa Fig. 1, paragraph 76: the periphery of the electrodes 2 on substrate 1 is covered with the electrical insulating layer 3 such that the insulating layer 3 is between adjacent electrodes 2)
Regarding claim 5, Takezawa et al. teaches the electronic device of claim 2, wherein the one of the plurality of pads (2) includes two side surfaces, and the contact surface is provided between the two side surfaces and connected with the two side surfaces, where the insulating layer (3) is disposed on at least one side surface of the two side surfaces of the plurality of pads (2). (Takezawa Fig. 1, paragraph 76: the periphery of the electrodes 2 on substrate 1 is covered with the electrical insulating layer 3)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al. in view of Kazuyoshi et al., in further view of Kenji (TW 581800 B), hereinafter referred to as Kenji.
Regarding claim 4, Takezawa et al. teaches the electronic device of claim 2, further comprising a conductive adhesive (4) disposed between the flexible circuit structure (1) and a 10substrate (5), but does not teach that an adhering strength of the conductive adhesive to the insulating layer is better than that of the conductive adhesive to the flexible substrate. (Takezawa et al. paragraph 76: a conductive adhesive 4 is used to adhere the electrodes 2 on substrate 1 to the electrodes 6 on substrate 5)
Kenji does teach that an adhering strength of the conductive adhesive (5) to the insulating layer (4) is better than that of the conductive adhesive (5) to the flexible substrate. (Kenji Page 7; middle of upper paragraph: conductive adhesive 4 has better adherence to insulating adhesive 5 than 5 would if attached directly to the substrate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive adhesive of Kenji with the apparatus as taught by Kazuyoshi because the adhesive of Kenji improves the reliability of the connection between the substrates (Kenji page 4).
Allowable Subject Matter
Claims 3 and 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the electronic device of claim 2, wherein the insulating layer has a first maximum height in a normal direction of the flexible substrate, and the one of the plurality of pads has a second maximum height in the normal direction of the flexible substrate, where the first maximum height is less than or equal to the second maximum height.
None of the reference art of record discloses or renders obvious such a combination. 
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the electronic device of claim 5, wherein the insulating layer has a first maximum height in a normal direction of the flexible substrate, and the one of the plurality of pads has a second maximum height in the normal direction of the flexible substrate, where the first maximum height is less than or equal to the second maximum height.
None of the reference art of record discloses or renders obvious such a combination. 
Regarding claim 7, claim 7 depends from a claim which the Examiner has indicated contains allowable subject matter.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the electronic device of claim 2, wherein the insulating layer further includes an insulating column.
None of the reference art of record discloses or renders obvious such a combination. 
Regarding claims 9-14, claims 9-14 depend from a claim which the Examiner has indicated contains allowable subject matter.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the electronic device of claim 1, wherein the insulating layer further includes an insulating column.
Regarding claims 16-20, claims 16-20 depend from a claim which the Examiner has indicated contains allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al. (EP 0372880 A2)
Yamaguchi et al. (EP 0140619 A2)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847